UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6206


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE WOODLAND, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cr-00003-FPS-1)


Submitted:   June 22, 2012                 Decided:   July 16, 2012


Before KING, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Woodland, Jr., Appellant Pro Se.     John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Willie    Woodland,    Jr.       appeals   the   district     court’s

order denying his motion for reduction of sentence.                    We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                  United

States   v.   Woodland,    No.   5:08-cr-00003-FPS-1          (N.D.    W.    Va.

Jan. 17, 2012); see United States v. Brown, 653 F.3d 337 (4th

Cir. 2011), cert. denied, 132 S. Ct. 1003 (2012).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials       before   the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2